Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
    	The following is an examiner’s statement of reasons for allowance: as for claims 1, 19 and 23, the closest prior arts, Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866), discloses welding system, comprising: a power supply configured to provide a welding power output; a welding helmet comprising: an electronic display configured to display a representation of the power supply and to display one or more indications of one or more parameters of the power supply, wherein the representation of the power supply includes at least one control element corresponding to at least one parameter of the one or more parameters; and a first inertial measurement unit configured to detect movement of the welding helmet by an operator; and a processing system communicatively coupled to the first inertial measurement unit and configured to adjust the at least one parameter of the one or more parameters during a weld process powered by the power supply based at least in part on data from the first inertial measurement unit, and wherein the first inertial measurement unit is configured to detect at least one specific movement of the welding helmet corresponding to a user input by the operator to adjust a welding parameter of the power supply,.  However, based on the amendments to claims 1, 19 and 23, the combination of the closest prior arts, Wiryadinata et al (2012/0012561) in views of Schiefermuller et al (2011/0316516) and Becker et al (8502866), do not 
 	Therefore, claims 1-11, and 19-27 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761            

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715